Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
Applicant’s remarks/arguments filed February 15, 2012 after FINAL have been fully considered but are not found to be persuasive.  
	Applicant argues that the claimed particle size of activated carbon is critical, and that powdered activated carbon can have a particle size as large as 500 microns, as taught in claim 1 of US 4,923,843.  This argument is not persuasive.  Wang teaches the use of powdered activated carbon.  The exact particle size of the powdered activated carbon is not known.  The Wong reference teaches a powdered activated carbon having a particle size of 112 micrometers.  US 4,923,843 teaches that powdered activated carbon can have a particle size of up to 500 micrometers or up to 300 micrometers.  Kuraray (cited on the IDS submitted October 14, 2020) teaches that powdered activated carbon is smaller than 100 Mesh, or 150 micrometers.  The rejection of record is maintained.  The rejection of record states that it would have been obvious to employ powdered activated carbon of diameter 10-250 micrometers because Wang teaches that an average particle size of powdered activated carbon is 112 micrometers.  It would have been obvious to use any known powdered activated carbon.  Although US 4,923,843 teaches that powdered activated carbon can have a particle size of up to 500 micrometers, a preferred range is up to 300 micrometers, and additional art of record states that the particle size of powdered activated carbon is in the hundreds.  Prima facie 
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").
	 
	In this instance, the prior art suggests using a powdered activated carbon having a particle diameter of 112 micrometers.  The advantages showed by Applicant would flow naturally from following the suggestion of the prior art.  An amendment to limit the particle size to a range supported by the results in Table 1 would be favorably considered, as the art of record does not suggest using powdered activated carbon having a particle size between 10 and up to about 44 micrometers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623